Although a court ought to superintend and, upon motion, correct the acts of its ministerial officers when carrying the judgments of the court into execution; yet, when judgments are entered and the term expired, the same court has no power to reverse and set aside such judgments, as they can only be corrected by a superior court, and the only instances where they have been permitted to meddle with them, are in clerical mistakes of cases of amendment in affirmance of the judgment. The judgment of the inferior court setting aside and quashing the bail bond and execution, is therefore erroneous, and must be reversed with costs. Therefore, it is considered by the court, that the judgment aforesaid be reversed, annulled, and set aside, and that the bail bond and execution that issued thereon be quashed; that the plaintiff recover against the said defendant her costs in this behalf expended, which is ordered to be certified to the circuit court of Green county.